Citation Nr: 1516667	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  09-38 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability, to include as secondary to service-connected lumbar spine disability, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a bilateral hand disability.

5.  Entitlement to service connection for a right arm disability.

6.  Entitlement to a disability rating in excess of 40 percent for bilateral hearing loss.

7.  Entitlement to a rating in excess of 40 percent for a chronic low strain with degenerative changes at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty service from September 1960 to December 1964 and from May 1966 to March 1982, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision issued by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board recharacterized the separate service connection claims for right and left hand disabilities as one issue of entitlement to service connection for a bilateral hand disability in the interest of clarity and efficiency.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a June 2011 RO (Travel Board) hearing.  A hearing transcript is of record and has been reviewed. 

In May 2012, the Board granted entitlement to a TDIU; reopened service connection claims for a bilateral hand disability, a right arm disability, and a right shoulder disability; and remanded, for further development, the issues of entitlement to an increased rating for bilateral hearing loss, an increased rating for a lumbar spine disability, petitions to reopen his claims for service connection for a cervical spine disability and a left shoulder disability, as well as the reopened claims for a bilateral hand disability, right arm disability, and a right shoulder disability.  In that decision, the Board also dismissed per the Veteran's request his appeal seeking to reopen a claim for service connection for a right knee disability, a right foot disability, and a left foot disability.

In a May 2012 rating decision, the Appeals Management Center (AMC) effectuated the grant of a TDIU, effective January 3, 2007, which represents a complete grant of those benefits sought.  Basic eligibility to Dependents' Educational Assistance was also established, effective January 3, 2007.

In a November 2012 rating decision, the AMC awarded a 10 percent rating for sciatica of the right lower extremity, secondary to service-connected lumbar spine disability, effective February 21, 2008; and sciatica of the left lower extremity, secondary to service-connected lumbar spine disability, effective August 6, 2009.

In a December 2012 SSOC, the RO reopened the service connection claims for the Veteran's cervical spine and left shoulder disabilities.  However, regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  

In January 2013, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  See January 2013 Veteran's Request For Expedited Processing and Waiver of AOJ Consideration of Additional Evidence.  At any rate, this evidence consists of STRs regarding treatment received at MacDill AFB and is duplicative of evidence already in the claims file.  

In this decision, the Board reopens the previously denied service connection claims for cervical spine and left shoulder disabilities.  The reopened claims, as well as the service connection claims for a right shoulder disability, a bilateral hand disability, and a right arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 1982 rating decision, the RO denied the Veteran's claim of entitlement to service connection for cervical spine and left shoulder disabilities.

2. In May 1989 and June 1990 unappealed rating decisions, the RO declined to reopen the service connection claims for cervical spine and left shoulder disabilities.  

3.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claims for cervical spine and left shoulder disabilities.  

4.  The Veteran is in receipt of the maximum rating for limitation of motion of the thoracolumbar spine.  There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, or of incapacitating episodes of degenerative disc disease having a total duration of at least six weeks but less than twelve weeks per year.  

5.  VA audiometric findings dated in February 2008 reflect an exceptional hearing pattern in the Veteran's left ear; his bilateral hearing loss disability during that examination was productive of no worse than Level V in the right ear, and Level VIII in the left ear.

6.  VA audiometric findings dated in August 2009 show that the Veteran's hearing acuity in the right ear was no worse than Level  III, and no worse than Level  VI in the left ear.


CONCLUSIONS OF LAW

1.  A June 1982 rating decision denying service connection for cervical spine and left shoulder disabilities is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2014). 

2.  The May 1989 and June 1990 rating decisions declining to reopen the service connection claims for cervical spine and left shoulder disabilities are final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2014). 

3.  The evidence received subsequent to the last final rating decision is new and material, and the claims of entitlement to service connection for cervical spine and left shoulder disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for a disability rating higher than 40 percent for chronic low strain with degenerative changes at L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242, 5243 (2014).

5.  The criteria for a disability rating higher than 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Part 4, Diagnostic Code (DC) 6100 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA provided notice letters to the Veteran in January 2007, July 2007, May 2012, and June 2012.  Collectively, these letters apprised the Veteran of the type of evidence and information needed to substantiate his claims, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   The claims file contains the Veteran's STRs, treatment records from the VA Medical Centers in Tampa and Bay Pines, which includes those from Sebring Community Based Outpatient Clinic; private medical records from various medical providers; records from the Social Security Administration (SSA); a hearing transcript; as well as lay statements in support of the claims.

The Veteran identified relevant treatment from Tricare and MacDill Air Force Base (AFB).  Pursuant to the Board's 2012 remand, the RO requested any such records; but none were forthcoming.  See October 2012 memorandum regarding the unavailability of these records.  However, the Board notes that the Veteran responded to the request for any such records in his possession and submitted copies of his records reflecting treatment at MacDill AFB during service, which turned out to be duplicative of STRs already in the claims file.  There is no indication of the existence of any additional records and further efforts to secure those records would be futile.  
 
The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the June 2011 Travel Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims decided herein because the submissions and statements speak to why the Veteran believes that his lumbar spine disability and bilateral hearing loss have increased in severity, as relevant.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

B.  Petitions to Reopen Previously Denied Service Connection Claims

The Veteran seeks to reopen his previously denied service connection claims for cervical spine and left shoulder disabilities.

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.   See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In a June 1982 rating decision, the RO denied the Veteran's original service connection claims for cervical spine and left shoulder disabilities, as relevant.  The evidence associated with the claims file contained the Veteran's STRs and VA medical evidence.  The RO denied the claims because the evidence of record did not establish the presence of a current disability.  The Veteran did not appeal the June 1982 rating decision and it became final.

In 1989, he sought to reopen his previously denied service connection claims for cervical spine and left shoulder disabilities, and the RO, in a May 1989 rating decision, declined to reopen those claims, finding that new and material evidence had not been received.  The Veteran filed a notice of disagreement in May 1990, and upon receipt of additional evidence, the RO continued a denial of the claims in a June 1990 rating decision.  The RO then issued a statement of the case in June 1990, finding that there was no objective evidence through 1982 to account for the Veteran's cervical spine and left shoulder complaints, and there was no x-ray evidence of abnormality during service or within one year of service discharge.  The Veteran, however, did not submit a timely substantive appeal and the June 1990 rating decision therefore became final.

On review of the evidence received subsequent to the issuance of the last final rating decision, the Board finds that new and material evidence has been received to reopen the claims.  In this regard, the newly received evidence includes hearing testimony in which the Veteran's spouse stated that she observed the Veteran complaining of pain in his neck and left shoulder after his in-service fall in 1979.  This newly-received lay evidence relates to the unestablished element of a nexus, and raises a reasonable possibility of substantiating the neck and left shoulder claims.  The petition to reopen those claims is therefore granted.  However, further development is necessary prior to analyzing the merits of those claims.


III.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.   See 38 C.F.R. § 4.3. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Bilateral Hearing Loss

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometry tests.   See 38 C.F.R. § 4.85 (2014).  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2014).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2014). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2014).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.   38 C.F.R. § 4.86(b) (2014).

VA received the Veteran's increased rating claim for bilateral hearing loss in January 2007.

In February 2008, the Veteran underwent a VA audiology examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
51.25
20
55
65
65
LEFT
81.25
25
90
105
105

Speech recognition score was 68 percent in the right ear, and 64 percent in the left ear.  The examiner noted that there was good inter-test consistency suggesting reliable results.

Considering the February 2008 VA audiometric results, the Veteran's puretone threshold average of 51 with speech recognition ability of 68 percent in the right ear results in Level V hearing acuity using Table VI.  

In the left ear, there was an exceptional hearing pattern.  38 C.F.R. § 4.86(b).  Therefore the Board must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and will elevate the determined Roman numeral to the next higher numeral.  38 C.F.R. § 4.86(b).  Thus, in the left ear, the Veteran's pure tone threshold average of 81 with speech recognition ability of 64 percent results in Level VII hearing acuity using Table VI, and Level V using Table VIa.  See 38 C.F.R. § 4.85, Tables VI, VIa, DC 6100.  The higher Roman numeral of VII is elevated to the next higher Roman numeral, resulting in Level VIII hearing acuity in the left ear.

Applying the Roman numeral designation of Level V in the right ear, and Level VIII in the left ear to Table VII, the result is a 30 percent rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.

In August 2009, he underwent an additional VA audiology examination to assess the current nature and severity of his hearing loss.  He reported continued hearing difficulty.  He reported wearing hearing aids for the past 10-15 years.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
61.25
20
60
85
80
LEFT
80
40
70
105+
105+

Speech recognition score was 86 percent in the right ear, and 72 percent in the left ear.  Good inter-test consistently suggested reliable test results obtained during examination.  Word recognition suggested excellent word understanding abilities in quiet.  Diagnosis was bilateral hearing loss, normal to severe in the right ear, and normal to profound in the left ear.

Considering the results of the audiometric testing conducted by VA in August 2009, the Veteran's hearing acuity was Level III in the right ear, and Level VI hearing acuity in the left ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2014).  The application of the Ratings Schedule establishes that a 10 percent rating for bilateral hearing loss is warranted under DC 6100, Tables VI, VII (2014).  Accordingly, a higher rating is not warranted based on the August 2009 VA audiometric results.

VA audiology progress note dated in April 2011 reflects that the Veteran's puretone thresholds demonstrated stable hearing as compared to his August 2009 audiogram. 

Based on the foregoing, the Board concludes that a rating higher than 40 percent for the Veteran's bilateral hearing loss is not warranted.  It appears that, in the August 2009 SOC, the RO inadvertently used the incorrect average decibel loss for the right ear shown on the February 2008 examination report, which incorrectly resulted in a higher disability rating.  The Board notes that the audiometric findings during the appeal period result in no higher than a 30 percent rating.  However, the Board will not disturb the current 40 percent rating and a higher rating is not warranted.  

While not asserted by the Veteran, the VA examination reports document the functional effects caused by the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The August 2009 VA examiner, who reassessed the Veteran's hearing loss, specifically noted the Veteran's complaints of communication difficulties such as asking others to repeat themselves, turning up the volume on the television, and hearing difficulty when background noises are present.

In addition to the medical evidence, the Board considered the Veteran's statements that his hearing loss disability warrants a higher rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).

In summary, there is no basis to support a disability rating higher than 40 percent for the Veteran's service-connected bilateral hearing loss disability at any time during the pendency of this claim.  Staged ratings are not warranted.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



B.  Lumbar Spine Disability

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease (also referred to as degenerative disc disease) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id. 

The RO evaluated the Veteran's service-connected lumbar spine disability as 40 percent disabling under DC 5242 of the General Rating Formula.  38 C.F.R. § 4.71a (2014).  

Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

Alternatively, intervertebral disc syndrome can be rated under the IVDS Formula.  Under these criteria, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5243.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Turning now to the relevant evidence, a February 2008 VA examination report reflects that the Veteran's lumbar spine was assessed.  He reported constant and progressive low back pain, with occasional radicular pain down the right leg.  On examination, he was unable to heel/toe walk.  His gait was antalgic, secondary to his left ankle condition.  There were no spasms.  There was bilateral paraspinal tenderness.  Forward flexion of the lumbar spine was to 25 degrees with pain beginning at 20 degrees.  Hyper-extension and bilateral lateral bending were to 15 degrees with pain, beginning at 10 degrees. Rotation on the right was to 10 degrees, and on the left to 15 degrees, with pain beginning at 10 degrees on each side.  There was no additional loss of motion due to pain, weakness, fatigue, lack of endurance or incoordination, following repetitive use.  Straight leg raising was negative.  There was no motor weakness or atrophy of the lower extremities.  Patella deep tendon reflexes were intact.  A left Achilles deep tendon reflex was not elicited.  There was no sensory loss to pinprick or fine touch of the lower extremities.  Impression was degenerative disc disease of the lumbar spine.  

X-rays of the lumbar spine taken in March 2009 show evidence of degenerative arthritis with narrowing of the disc space at the L3-4, L4-5, and L5-S1 levels.  

According to an August 2009 VA examination report, inspection of the Veteran's lumbar spine revealed tenderness and some mild spasms.  Forward flexion of the lumbar spine was to 40 degrees, and extension was to 10 degrees.  Lateral flexion and rotation, bilaterally, was to 15 degrees.  He complained of pain with all ranges of motion.  Neurological examination of the lower extremities was within normal limits and equal, bilaterally, with the exception of decreased sensation to touch in the left foot as compared to the right foot.  Assessment was chronic low back strain with degenerative changes at L5-S1, and left sciatica.  The Veteran complained of flare-ups of increased pain, but an actual change in range of motion during flare ups could not be determined by the examiner without resorting to speculation.  

The current 40 percent rating assigned to the lumbar spine disability under DC 5242 is based on evidence of forward flexion of the thoracolumbar spine of 30 degrees or less.  

After having reviewed all evidence, both lay and medical, the Board finds that a rating higher than 40 percent is not warranted under the General Rating Formula.  As explained, a 50 percent rating requires unfavorable ankylosis of the thoracolumbar spine.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note 5 of the General Rating Formula.

Notably, the evidence of record, including the x-reports, obtained during the pendency of this appeal, does not contain a diagnosis of ankylosis of the spine.  In the most recent VA medical examination report, the VA examiner, having reviewed the entirety of the evidence, indicated the Veteran did not have ankylosis of the spine.  Therefore, the evidence indicates his lumbar spine disability does not meet the criteria required for the next higher 50 percent rating under the General Rating Formula. 38 C.F.R. § 4.71a (2014). 

Although the Veteran reported additional pain during a flare-up, the Veteran's lumbar spine disability is already evaluated at the maximum rating for limitation of motion.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).  

Likewise, a rating higher than 40 percent is not warranted under the IVDS formula because there is no evidence showing that the Veteran has had incapacitating episodes of disc disease having a total duration of at least six weeks but less than twelve weeks per year.  See DC 5243.  To the contrary, the August 2009 VA examiner affirmatively stated that the Veteran had no incapacitating episodes of back disease as prescribed by a physician.   Accordingly, for the entire appeal period, a rating higher than 40 percent for the lumbar spine disability is not warranted under DCs 5242 and 5243.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2014) if supported by objective medical evidence.   As noted, service connection is currently in effect for radiculopathy of the right and left lower extremities.  There is no evidence of any further neurologic impairment associated with the lumbar spine disability.  

In summary, there is no basis to support a disability rating higher than 40 percent for the Veteran's service-connected lumbar spine disability at any time during the pendency of this claim.  Staged ratings are not warranted.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence does not show such an exceptional disability picture that the available schedular ratings for the service-connected lumbar spine disability and/or bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of those disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran's service-connected lumbar disability is primarily manifested disc disease, painful and limited motion, and these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, DCs 5237-5243; DeLuca, Mitchell, supra.  In addition, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected hearing loss disability.  The Veteran reports that he has difficulty hearing and understanding conversations.  Such difficulty hearing is contemplated by the schedular criteria for impairment of auditory acuity.  See 38 C.F.R. § 4.85, DC 6100. 

Ratings in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine and hearing loss disabilities, but the medical evidence reflects that those manifestations are not present.  There is no evidence in the record of symptoms of and/or impairment due to his lumbar spine disability or bilateral hearing loss not encompassed by the criteria for the respective schedular ratings assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that has not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

New and material evidence having been received, the service connection claim for a cervical spine disability is reopened; to this extent only, the petition is granted.

New and material evidence having been received, the service connection claim for a left shoulder disability is reopened; to this extent only, the petition is granted.

A disability rating higher than 40 percent for bilateral hearing loss is denied.

A disability rating higher than 40 percent for a chronic low strain with degenerative changes at L5-S1 is denied.


REMAND

Further development is necessary prior to analyzing the service connection claims for a cervical spine disability, a bilateral shoulder disability, a bilateral hand disability, and a right arm disability. 

A medical addendum opinion is needed with respect to the service connection claim for a bilateral hand disability.   According to the most recent VA examination report dated in October 2012, the VA examiner stated that there was no objective evidence of a hand disability, noting that the Veteran had a history of 4th and 5th trigger fingers, bilaterally, but that it had resolved.  

However, prior to this examination, a May 2007 treatment record from Bond Clinic shows a diagnosis of osteoarthritis in the hands.  A February 2009 VA treatment note shows an impression of minimal joint deformities in both hands.  A November 2010 VA treatment note reflects the Veteran's complaints of hand pain and "locking" of the 4th and 5th flexor tendons in both hands and was diagnosed with "trigger finger."  

Notably, the October 2012 VA examiner did not address the etiology of the bilateral hand diagnoses rendered since the filing of the claim.  A disability need only to be demonstrated at any time since the claim has been filed.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); where disability was shown at time of filing, but later resolved, a "current disability" has been shown and the claim remains viable.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, the Board notes that the Veteran's STRs show multiple hand complaints which need to be addressed and reconciled.  An addendum medical opinion is therefore necessary to properly analyze the bilateral hand claim.

Similarly, the October 2012 VA examiner determined that the Veteran did not have a current right arm disability; however, as noted in the prior remand, an August 2009 VA examiner opined that the Veteran's right arm symptoms were likely radiation from cervical spine disc disease.  The August 2009 VA examination report alone, which was generated since the filing of the claim, suggests that a current right arm disability exists.  Furthermore, any current right arm disability may be related to the cervical spine disability and is therefore inextricably intertwined.  

Moreover, aside from the deficiencies noted above, the October 2012 VA examiner's opinion that the Veteran's claimed upper extremity disabilities are less likely related to his service is not supported by adequate rationale.  The examiner reasoning is that there is no evidence of an injury in service and no evidence of chronicity of claimed disabilities.  The Board recognizes that the examination report lists all relevant STRs but the examiner did not address and reconcile the relevant the in-service medical complaints or the competent lay reports of having had pain in the upper extremities during service and ever since.  Therefore, additional rationale should be obtained.

Lastly, the Board notes that the Veteran is currently diagnosed with degenerative disc disease of the cervical spine.  Although the STRs show no cervical spine complaints after he fell in May 1979, the Veteran and his spouse competently testified as to neck pain in service and ever since.  In addition, the STRS show complaints of neck pain and swelling.  Neck pain was noted on the September 1981 separation report, and neck complaints are shown in the record within a few months of service separation.  In light of the current disability and the inservice complaints, VA should afford the Veteran an examination to help in determining the etiology of his cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical records.

2.  Forward the Veteran's claims file to the examiner who conducted October 2012 VA examination or, if s/he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum medical opinion clarifying the etiology of the Veteran's bilateral shoulder, bilateral hand, and right arm disabilities.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The need for the Veteran to be reexamined is left to the designee's discretion.  

A. BILATERAL HAND 
 
For each disability of the right and left hands currently present since March 2007, the examiner should determine whether it had its onset in service or is otherwise related to it.  

In providing the opinion, please address and reconcile the following evidence:

*A January 1964 STR showing an assessment of arthralgias of the fingers of both hands.  

*An August 1964 STR showing that the Veteran sustained a laceration on the middle knuckle of his right hand.  

*A September 1964 STR reflecting that the Veteran's middle right knuckle had swollen; he was assessed with cellulitis which appeared to be responding to penicillin. 

*An October 1966 STR reflecting a notation of "Check Left Hand."  X-rays of the left hand were negative for fracture.

*A January 1968 Medical Record of Injury and Treatment reflecting that a left hand injury when the Veteran caught it in the door of a "MTI" refueling unit.  The medical examiner noted a bruised left finger and stated that the Veteran could not use his left hand on that day.  He was returned to limited duty.

*December 1981 x-rays of the hand showing impression of rule out RA, probable DJD.

*A January 1982 STR showing the Veteran's complaint of pain in both hands.  Assessment was deferred, questionable DJD of the hands.  He was referred to rheumatology.

* February 1982 consultation sheet showing left hand complaints.

* A May 2007 treatment record from Bond Clinic showing a diagnosis of osteoarthritis in the hands.

*A February 2009 VA treatment noting minimal joint deformities in both hands.

*The August 2009 VA examination report.

*The October 2012 VA examination report.

*The Veteran's competent reports of having had bilateral hand pain in service and ever since service separation.

B.  BILATERAL SHOULDER

For each disability of the right and left shoulders currently present since March 2007, the examiner should determine whether it had its onset in service or is otherwise related to it.  

In providing the opinion, please address and reconcile the following evidence:
 
*Complaints of right shoulder pain were noted in a July 1968 STR. 

*A September 1981 separation examination report in which the examiner noted the Veteran's left shoulder discomfort secondary to May 1979 fall; x-rays were negative; diagnoses were possible (ineligible) fracture, ligamentous strain or sprain; notation that he had had several follow-up visits. 

* A May 1982 VA examination report showing the Veteran's report of gradually increasing pain from his low back into the dorsal area between his shoulder blades for the past ten years.

*The lay statements provided by the Veteran and his spouse regarding shoulder pain during service and continuing symptoms ever since.   
The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  Schedule the Veteran for a VA examination to assist in determining the current nature and etiology of the Veteran's CERVICAL SPINE disability.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

 a).  Indicate any current cervical spine disability currently shown, and its symptomatology. 

b).  Then, determine whether any current cervical spine disability had its onset during service or is otherwise related to it.

In providing the opinion, please address and reconcile the following:  

*July 1977 STR showing the Veteran's complaint of a painful and swollen neck for the past 3-4 days; impression was cervical adenopathy.

*September 1981 separation examination report in which the examiner noted the Veteran's neck pain after the May 1979 fall.

* A May 1982 VA examination report showing the Veteran's report of gradually increasing pain from his low back and up into his neck for the past ten years.

* The competent lay reports from the Veteran and his spouse regarding continuing symptoms during service and ever since.  

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4.  Thereafter, readjudicate the issue of entitlement to service connections claim on appeal.   If any benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


